RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0361p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                      X
                              Plaintiffs-Appellants, -
 CHARLES R. MORRISON et al.,
                                                       -
                                                       -
                                                       -
                                                           No. 06-4216
          v.
                                                       ,
                                                        >
 MICHAEL F. COLLEY et al.,                             -
                             Defendants-Appellees. -
                                                      N
                       Appeal from the United States District Court
                      for the Southern District of Ohio at Columbus.
                     No. 06-00644—George C. Smith, District Judge.
                                    Argued: September 20, 2006
                             Decided and Filed: September 22, 2006
                    Before: SILER, GILMAN, and GRIFFIN, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: David R. Langdon, LANGDON & HARTMAN LLC, Cincinnati, Ohio, for Appellants.
Patrick J. Piccininni, PROSECUTING ATTORNEY’S OFFICE FOR THE COUNTY OF
FRANKLIN, Columbus, Ohio, for Appellees. ON BRIEF: David R. Langdon, Curt C. Hartman,
Joshua B. Bolinger, LANGDON & HARTMAN LLC, Cincinnati, Ohio, Christopher P. Finney,
FINNEY, STAGNARO, SABA & KLUSMEIER CO., L.P.A., Cincinnati, Ohio, for Appellants.
Patrick J. Piccininni, Nick A. Soulas, Jr., PROSECUTING ATTORNEY’S OFFICE FOR THE
COUNTY OF FRANKLIN, Columbus, Ohio, for Appellees.
                                     ______________________
                                       INTERIM OPINION
                                     ______________________
        PER CURIAM. Charles R. Morrison challenges the defendants’ actions that have prevented
him from being placed on the ballot to run as an independent candidate for Congress from the 15th
Congressional District in Ohio. On September 12, 2006, the district court denied Morrison’s request
for injunctive relief that would have required the defendants to place him on the ballot. This appeal
followed.
       Having considered the record, the briefs, and the arguments of counsel, the panel is of the
unanimous opinion that the judgment of the district court should be AFFIRMED. We reach this
conclusion essentially for the reason that, despite any constitutional infirmities that may exist in the
relevant Ohio statutes as they might apply to others, there is no reasonable basis for Morrison to
claim in good faith that he is not affiliated with a political party. A more detailed opinion will

                                                   1
No. 06-4216          Morrison et al. v. Colley et al.                                      Page 2


follow as soon as practicable. This abbreviated opinion is issued in the interim due to the urgent
need for Ohio election officials to proceed with their preparations for the upcoming election.